DETAILED ACTION
This action is responsive to the application filed on 06/23/2022. Claims 1-20 are pending in the case. Claims 1, 13 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites, “analyzing, by the computing device, the content extracted from the message, the analysis comprising determining whether the extracted content satisfies a criteria for automatically opening the message,” (emphasis added). Claim 1 recites, “extracting, via the computing device, message content within the body of the message; storing, via the computing device, a token associated with the extracted message content…” (emphasis added). For consistency with the independent claim and to avoid possible antecedent basis issues, Examiner suggests amending Claim 8 to recite, “analyzing, by the computing device, the message content extracted within the body of the message, the analysis comprising determining whether the extracted message content satisfies a criteria for automatically opening the message.”

Claim 9 recites, “the criteria comprising information associated with the message selected from the group consisting of: type, category, timing, date, message sender identify, message recipient identity, geospatial data, social data, logical data and forma,” (emphasis added). This appears to be an inadvertent typographical error. Examiner assumes the last item recited in the Markush group to be “format”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the criteria comprising information associated with the message selected from the group consisting of…” in the lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as Claim 8 previously recites, “a criteria for automatically opening the message,” (final two lines of Claim 8) and Claim 1 recites, “the token comprising criteria related to a user action taken with regard to the inbox,” (lines 14-15 of Claim 1). For examination purposes, Examiner assumes the limitation of Claim 9 to recite, “the criteria for automatically opening the message comprising information associated with the message selected from the group consisting of…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-11, 13-15, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11, 16,  of U.S. Patent No. US 11,381,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application appear to have a broader scope of their corresponding clams in the patent, other than a slight re-working of the claims, that one of ordinary skill in the art would recognize as being obvious variants of each other, as shown below.

Regarding Claim 1 of the instant application, Claim 1 of US 11,381,535 B2 teaches:
A method comprising: receiving, at a computing device, a message addressed to a first user comprising content included in a body of the message provided by a second user; (A method comprising: receiving, at a computing device, a message addressed to a first user comprising message content included in a body of the message provided by a second user; [Claim 1])
displaying, via the computing device, the message in an inbox associated with the first user, the inbox comprising an inbox user interface (UI) that comprises a main inbox window view for displaying received messages, the message being displayed along with other previously received messages within the main inbox window view; (displaying, via the computing device, said message in an inbox associated with the first user, said inbox comprising an inbox user interface (UI) that comprises a main inbox window view for displaying received messages, the message being displayed along with other previously received messages within the main inbox window view; [Claim 1])
receiving, at the computing device within the main inbox window view, input directed to the message, the input comprising an instruction for opening the message within the inbox UI; (receiving, at the computing device within the main inbox window view, input directed to the message from the first user, said input comprising an instruction for opening said message within said inbox UI;  [Claim 1])
extracting, via the computing device, message content within the body of the message; (extracting, via the computing device, the message content within the body of the message; [Claim 1])
storing, via the computing device, a token associated with the extracted message content in association with a messaging account profile of the first user, the token comprising criteria related to a user action taken with regard to the inbox; (storing, via the computing device, a token associated with the extracted message content in association with a messaging account profile of the first user, the token comprising criteria related to a user action taken with regard to said inbox; [Claim 1])
automatically generating, via the computing device, a message tab associated with the message in response to receiving the input, the message tab linked to the token, the message tab being an interactive interface element displayable in the inbox UI, the interface element comprising functionality for switching from the main inbox window view to a tabbed window view when selected; and (automatically generating, via the computing device, a message tab associated with the message in response to receiving said input, said message tab linked to the token, said message tab being an interactive interface element displayable in said inbox UI, said interface element comprising functionality for switching from the main inbox window view to a tabbed window view when selected, [Claim 1])
modifying, via the computing device, the inbox UI to display the message tab in the inbox UI. (modifying, via the computing device, said inbox UI by embedding said interface element within the main inbox window view of said inbox UI, said modification causing said message tab to be displayed within said main inbox window view; [Claim 1])

Regarding Claim 2 of the Instant Application, Claim 1 of US 11,381,535 B2 teaches:
The method of claim 1, further comprising: receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and (receiving, at the computing device, user input to view said tabbed window view, said user input being entered respective to the displayed message tab within said modified inbox UI; [Claim 1])
automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, switching comprising displaying the extracted message content in the tabbed window view. (automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to said user input, said switching comprising displaying the extracted message content in the tabbed window view; [Claim 1])

Regarding Claim 3 of the Instant Application, Claim 5 of US 11,381,535 B2 teaches:
The method of claim 2, automatically switching causing the tabbed window view to be displayed overlaying the main inbox window view. (wherein said tabbed window view overlays the main inbox window view when selected [Claim 5])

Regarding Claim 4 of the Instant Application, Claim 2 of US 11,381,535 B2 teaches:
automatically generating a message tab further comprising: automatically generating, by the computing device, a main inbox tab comprising functionality for actively viewing the main inbox window view when selected. (automatically generating a main inbox tab, said main inbox tab being an interface element displayed in said inbox UI that comprises functionality for actively viewing the main inbox window view when selected. [Claim 2])

Regarding Claim 5 of the Instant Application, Claim 3 of US 11,381,535 B2 teaches:
modifying the inbox UI further comprising: modifying, via the computing device, the inbox UI to display the message tab and the main inbox tab in the inbox UI. (modifying, via the computing device, said inbox UI by embedding said interface element within the main inbox window view of said inbox UI, said modification causing said message tab to be displayed within said main inbox window view; [Claim 1], receiving second user input to view said main inbox window view, said second user input being entered respective to the displayed main inbox tab; and automatically switching the view of the modified inbox UI from the tabbed window view to the main inbox window view in response to said second user input, [Claim 3])

Regarding Claim 6 of the Instant Application, Claim 1 of US 11,381,535 B2 teaches:
the received input comprising an instruction for opening the message within the inbox UI is from the first user. (receiving, at the computing device within the main inbox window view, input directed to the message from the first user, said input comprising an instruction for opening said message within said inbox UI;  [Claim 1])

Regarding Claim 10 of the Instant Application, Claim 1 of US 11,381,535 B2 teaches:
detecting, via the computing device, activity related to the inbox that corresponds to the criteria defined by the token; and automatically deleting, via the computing device, based on the detected activity, the displayed message tab within the main inbox window view. (detecting, via the computing device, activity related to the inbox that corresponds to the criteria defined by the token; and automatically deleting, via the computing device, based on the detected activity, the displayed message tab and the message within the main inbox window view. [Claim 1])

Regarding Claim 11 of the Instant Application, Claim 1 of US 11,381,535 B2 teaches:
the message in the user's inbox is automatically deleted along with the displayed message tab's deletion. (detecting, via the computing device, activity related to the inbox that corresponds to the criteria defined by the token; and automatically deleting, via the computing device, based on the detected activity, the displayed message tab and the message within the main inbox window view. [Claim 1])

Claim 13 of the Instant Application is anticipated by Claim 11 of Claim US 11,381,535 B2. Claim 13 of the Instant Application is direct to a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method that is substantially the same as Claim 1 of the Instant Application. Claim 11 of US 11,381,535 B2 is also directed to a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device, perform a method that is substantially the same as Claim 1 of US 11,381,535 B2. Therefore, Claim 13 of the Instant Application is rejected by Claim 11 of US 11,381,535 B2 under similar rationale as shown above.

Claim 14 of the Instant Application is anticipated by Claim 11 of Claim US 11,381,535 B2.
Claim 14 of the Instant Application is substantially the same as Claim 2 of the Instant Application, and is therefore rejected by Claim 11 of US 11,381,535 B2 under similar rationale as shown above.

Claim 15 of the Instant Application is anticipated by Claim 11 of Claim US 11,381,535 B2.
Claim 15 of the Instant Application is substantially the same as Claim 6 of the Instant Application, and is therefore rejected by Claim 11 of US 11,381,535 B2 under similar rationale as shown above.


Claim 17 of the Instant Application is anticipated by Claim 11 of Claim US 11,381,535 B2.
Claim 17 of the Instant Application is substantially the same as Claim 10 of the Instant Application, and is therefore rejected by Claim 11 of US 11,381,535 B2 under similar rationale as shown above.

Claim 18 of the Instant Application is anticipated by Claim 11 of Claim US 11,381,535 B2.
Claim 18 of the Instant Application is substantially the same as Claim 11 of the Instant Application, and is therefore rejected by Claim 11 of US 11,381,535 B2 under similar rationale as shown above.

Claim 20 of the Instant Application is anticipated by Claim 17 of Claim US 11,381,535 B2. Claim 20 of the Instant Application is direct to a computing device comprising: a processor; and a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising logic that performs steps that are substantially the same as Claim 1 of the Instant Application. Claim 17 of US 11,381,535 B2 is also directed to a system comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising logic that performs steps that are substantially the same as Claim 1 of US 11,381,535 B2. Therefore, Claim 20 of the Instant Application is rejected by Claim 17 of US 11,381,535 B2 under similar rationale as shown above.


Claims 7-9, 12, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, and 16 of U.S. Patent No. US 11,381,535 B2 in view of Hardy et al. (US 20090144655 A1), hereinafter Hardy.

Claim 7 of the Instant Application is unpatentable over Claim 6 of US 11,381,535 B2 in view of Hardy.
Claim 6 of US 11,381,535 B2 teaches analyzing said message to determine whether said message content corresponds to a criteria, said analysis comprising parsing said message and comparing said message content to the criteria; and determining, based on said comparison, whether the criteria is satisfied (Claim 6), which teaches “analysis of the message” in Claim 7 of the Instant Application, but does not teach that the analysis of the message is the basis for automatically generating the received input comprising an instruction for opening the message within the inbox UI, i.e. the received input comprising an instruction for opening the message within the inbox UI is automatically generated based on an analysis of the message.

Hardy teaches:
[a] received input comprising an instruction for opening [a] message within [an] inbox UI is automatically generated based on an analysis of the message. (See FIG.s 7, 8, 10 and 11, scan through the messages in the inbox to automatically designate the important messages and then display the messages in the corresponding message display region [0078] and searches for messages that satisfy each set of designation criteria that have been specified by the user, designates these messages as important messages and keeps track of which message display region each important message belongs to, displays the located important messages for each set of designation criteria in the corresponding message display region [0083])

Given that Hardy teaches both manual and automatic designation of messages as important messages, to open the respective messages in corresponding tabs, (Hardy [0066], [0083]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the analyzing said message to determine whether said message content corresponds to a criteria, said analysis comprising parsing said message and comparing said message content to the criteria; and determining, based on said comparison, whether the criteria is satisfied, in Claim 6 of US 11,381,535 B2 to include the received input comprising an instruction for opening the message within the inbox UI is automatically generated based on an analysis of the message, as taught by Hardy.

One would have been motivated to do so because it allows the user to, in effect, search for certain types of messages based on the criteria that is selected for a given set of designation criteria (Hardy [0084]).

Claim 8 of the Instant Application is unpatentable over Claim 6 of US 11,381,535 B2 in view of Hardy.
Claim 6 of US 11,381,535 B2 teaches:
analyzing, by the computing device, the content extracted from the message, the analysis comprising determining whether the extracted content satisfies a criteria… (analyzing said message to determine whether said message content corresponds to a criteria, said analysis comprising parsing said message and comparing said message content to the criteria; and determining, based on said comparison, whether the criteria is satisfied. [Claim 6])

Claim 6 of US 11,381,535 B2 may not explicitly disclose that the criteria is “for automatically opening the message”.

Hardy teaches:
analyzing, by [a] computing device,… content extracted from the message, the analysis comprising determining whether the extracted content satisfies a criteria for automatically opening the message. (See FIG.s 7, 8, 10 and 11, scan through the messages in the inbox to automatically designate the important messages and then display the messages in the corresponding message display region [0078] and searches for messages that satisfy each set of designation criteria that have been specified by the user, designates these messages as important messages and keeps track of which message display region each important message belongs to [0083])

Given that Hardy teaches both manual and automatic designation of messages as important messages, to open the respective messages in corresponding tabs, (Hardy [0066], [0083]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the analyzing said message to determine whether said message content corresponds to a criteria, said analysis comprising parsing said message and comparing said message content to the criteria; and determining, based on said comparison, whether the criteria is satisfied, in Claim 6 of US 11,381,535 B2 to include analyzing, by the computing device, the content extracted from the message, the analysis comprising determining whether the extracted content satisfies a criteria for automatically opening the message, as taught by Hardy.

One would have been motivated to do so because it allows the user to, in effect, search for certain types of messages based on the criteria that is selected for a given set of designation criteria (Hardy [0084]).


Regarding Claim 9 of the Instant Application is unpatentable over Claim 7 of US 11,381,535 B2 in view of Hardy.
Claim 7 of US 11,381,535 B2 teaches:
the criteria comprising information associated with the message selected from the group consisting of: type, category, timing, date, message sender identify, message recipient identity, geospatial data, social data, logical data and forma. ( wherein said criteria comprises information associated with the message selected from a group consisting of: type, category, timing, date, message sender identity, message recipient identity, geo-spatial data, social data, logical data and format [Claim 7])

Claim 12 of the Instant Application is unpatentable over Claim 1 of US 11,381,535 B2 in view of Hardy.
Claim 1 of US 11,381,535 B2 teaches:
the displayed message tab's deletion. (detecting, via the computing device, activity related to the inbox that corresponds to the criteria defined by the token; and automatically deleting, via the computing device, based on the detected activity, the displayed message tab and the message within the main inbox window view. [Claim 1])

Claim 1 of US 11,381,535 B2 may not explicitly disclose:
the message in the user's inbox remains in the inbox UI after the displayed message tab's deletion.

Hardy teaches:
[a] message in [a] user's inbox remains in [a] inbox UI after [a] displayed message tab's deletion. (as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 [0071] tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504. In an alternative embodiment, the tab can be displayed if the corresponding message display region contains messages. [0080] along with setting designation criteria for automatically marking messages as important, an expiry time (not shown) can also be set by the user to a certain period of time, such as four days for example, on an important message identified according to the designation criteria. After the time period associated with the important message has expired, the important message can be automatically moved to the second message display region or alternatively deleted if so desired and specified by the user. [0084])

Given that Hardy teaches that the message may either remain in the inbox UI or be deleted depending on the specification/desire of the user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed message tab's deletion of Claim 1 of US 11,381,535 B2 to include, the message in the user's inbox remains in the inbox UI after the displayed message tab's deletion, as taught by Hardy.

One would have been motivated to do so because this strategy may be more applicable to some sets of designation criteria compared to others (Hardy [0087]).

Claim 16 of the Instant Application is unpatentable over Claim 16 of Claim US 11,381,535 B2 in view of Hardy.
Claim 16 of the Instant Application is substantially the same as Claim 7 of the Instant Application, and is therefore rejected by Claim 16 of US 11,381,535 B2 in view of Hardy under similar rationale as shown above.

Claim 19 of the Instant Application is unpatentable over Claim 11 of Claim US 11,381,535 B2 in view of Hardy.
Claim 19 of the Instant Application is substantially the same as Claim 12 of the Instant Application, and is therefore rejected by Claim 11 of US 11,381,535 B2 in view of Hardy under similar rationale as shown above.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (US 20090144655 A1, cited in the previous Office Action), hereinafter Hardy, in view of FLOSS Manuals, Thunderbird, Reading and Organizing Mail [online]. FLOSS Manuals, 2010 [retrieved on 2020-04-28]. Retrieved from the Internet:< URL: http://write.flossmanuals.net/thunderbird/reading-and-organizing-mail/ > (newly cited), hereinafter FLOSS and Domenico (US 20030107593 A1, previously cited), hereinafter Domenico.
Regarding Claim 1, Hardy teaches:
A method comprising: (See FIG.s 1, 5 and 8-11)
receiving, at a computing device, (See Fig. 1, mobile device 100 [0088])
a message addressed to a first user comprising content included in a body of the message provided by a second user; (See FIG. 5, received messages addressed to a user, with information regarding the time that the message was received by the mobile device 100 and the person who sent the message to the user [0069], including text in the body of the message [0077])
displaying, via the computing device, the message in an inbox associated with the first user, the inbox comprising an inbox user interface (UI) that comprises a main inbox window view for displaying received messages, the message being displayed along with other previously received messages within the main inbox window view; (See FIG. 5, inbox window 300 displays received messages [0073])
receiving, at the computing device within the main inbox window view, input directed to the message, the input comprising an instruction for opening the message within the inbox UI; (designation criteria that designates these messages as important messages and keeps track of which message display region each important message belongs to. Depending on how the configuration of the designation criteria, there can be an overlap in the search results... displays the located important messages for each set of designation criteria in the corresponding message display region... determines whether any messages have been newly manually designated by the user to be an important message... places the manually designated important message in the current message display region that is being displayed which shows important messages... keep monitoring for newly received messages to apply the sets of designation criteria and to check for newly manually designated important messages  [0083] the user can highlight the message of interest by moving a cursor on the message via the thumbwheel 310 and pressing a designated key from the keyboard 116 typically referred to as a hot key... identify the message of interest as an important message, at which point it will then be displayed in the first message display region 302 in an ordered list based on some attribute such as the date that the message was received. These techniques for designating a message as an important message are examples of manual technique [0066])
… [identifying], via the computing device, message content within the body of the message; (searches for messages that satisfy each set of designation criteria that have been specified by the user, designates these messages as important messages and keeps track of which message display region each important message belongs to... displays the located important messages for each set of designation criteria in the corresponding message display region. The message display region corresponding to one of the sets of designation criteria, such as the first, can be displayed while the message display regions associated with the other sets of designation criteria can be hidden but with corresponding tabs shown to allow the user to view one of the hidden message display region [0083])
storing, via the computing device, a token associated with the… [identified] message content in association with a messaging account profile of the first user, the token comprising criteria related to a user action taken with regard to the inbox; (if the user receives a message that the user needs to act on at some future time, such as a message regarding an errand that must be performed, the message display region generator 138 can provide the user with the ability to set this message as an important message and constantly display the important message in one of the message display regions [0064], along with setting designation criteria for automatically marking messages as important, an expiry time (not shown) can also be set by the user to a certain period of time, such as four days for example, on an important message identified according to the designation criteria. After the time period associated with the important message has expired, the important message can be automatically moved to the second message display region or alternatively deleted if so desired and specified by the user. [0084], In at least some cases, as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 or even deleted if configured in this fashion by the user. [0071] The menu 400 also includes save and cancel option buttons 420 and 422 [0076], the message management server may monitor the user's "mailbox" (e.g. the message store associated with the user's account on the message server 268) for new e-mail messages, and apply user-definable filters to new messages [0057])
automatically generating, via the computing device, a message tab associated with the message in response to receiving the input, (See FIG. 9, message tabs 502, 504 and 506 for designated criteria are automatically created as interactive interface elements displayed in the inbox, that provide functionality for switching the inbox view to a corresponding tab in the window that displays embedded sub-windows when selected and FIG. 11, The message display region corresponding to one of the sets of designation criteria, such as the first, can be displayed while the message display regions associated with the other sets of designation criteria can be hidden but with corresponding tabs shown to allow the user to view one of the hidden message display regions [0083] and [0080])
the message tab linked to the token, (In at least some cases, as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 or even deleted if configured in this fashion by the user. [0071] tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504. In an alternative embodiment, the tab can be displayed if the corresponding message display region contains messages. [0080] After the time period associated with the important message has expired, the important message can be automatically moved to the second message display region or alternatively deleted if so desired and specified by the user. [0084])
the message tab being an interactive interface element displayable in the inbox UI, the interface element comprising functionality for switching from the main inbox window view to a tabbed window view when selected; and (See FIG. 9, message tabs 502, 504 and 506 for designated criteria are automatically created as interactive interface elements displayed in the inbox, that provide functionality for switching the inbox view to a corresponding tab in the window that displays embedded sub-windows when selected and FIG. 11, The message display region corresponding to one of the sets of designation criteria, such as the first, can be displayed while the message display regions associated with the other sets of designation criteria can be hidden but with corresponding tabs shown to allow the user to view one of the hidden message display regions [0083] and [0080])
modifying, via the computing device, the inbox UI to display the message tab in the inbox UI. (See FIG. 5 and 9, inbox from FIG. 5 is modified in FIG. 9 by embedding message tabs 502, 504 and 506 for designated criteria, The message display region corresponding to one of the sets of designation criteria, such as the first, can be displayed while the message display regions associated with the other sets of designation criteria can be hidden but with corresponding tabs shown to allow the user to view one of the hidden message display regions [0083], inbox window 500 having multiple message display regions, the majority of which are associated with different sets of designation criteria… In this example, the visible portions of display regions 302 and 304 correspond to those shown for the inbox window 300 [0079])

As shown above, Hardy teaches identifying, via the computing device, message content within the body of the message ¶¶ [004], [043], [0086] and [094] of the originally filed specification set forth that the message content associated with such message is analyzed, extracted or otherwise identified, and such message content can be opened for display within in a dedicated portion/tab of the inbox, and implementing any known or to be known content detection, determination, identification or extraction mechanism or algorithm, such as, but not limited to, feature learning, vectorization, Gaussian recognition, Hidden Markov Models (HMM), and the like. Thus, Hardy appears to suggest, but may not explicitly disclose:
extracting, via the computing device, message content within the body of the message; (emphasis added).

In the interpretation that “extracting, via the computing device, message content within the body of the message” includes identifying message content to be opened for display within a dedicated tab, FLOSS teaches:
receiving, at a computing device, a message addressed to a first user comprising content included in a body of the message provided by a second user; displaying, via the computing device, the message in an inbox associated with the first user, the inbox comprising an inbox user interface (UI) that comprises a main inbox window view for displaying received messages, the message being displayed along with other previously received messages within the main inbox window view; (See Pages 2, 3 and 5, email listing in inbox view with received emails with message content included in the body of a message from another user)
receiving, at the computing device within the main inbox window view, input directed to the message, the input comprising an instruction for opening the message within the inbox UI; extracting, via the computing device, message content within the body of the message;… automatically generating, via the computing device, a message tab associated with the message in response to receiving the input,… the message tab being an interactive interface element displayable in the inbox UI, the interface element comprising functionality for switching from the main inbox window view to a tabbed window view when selected; and modifying, via the computing device, the inbox UI to display the message tab in the inbox UI. (See Pages 3 and 4, Double-click on the email that you want to view. Thunderbird will open the email in a new tab. E.g. pg. 4 shows "Vacation Pictures" email in newly generated tab embedded in the inbox UI that a user can interact with to switch between the email in the tab and the inbox via the tabs, see also pg. 5, right click on email and select "Open Message in New Tab" from menu; See FIG. 4, user input received to view tabbed window view of email for "Vacation pictures" with body of the message displayed in the tabbed view)

Given that Hardy teaches that the user can use the menu option screen (not shown) to control how messages are displayed in each of the message display regions and optionally which fields are shown (Hardy [0069]) the user can use a menu option (not shown) to specify rules for the fashion in which the important messages are listed in the message display region (Hardy [0072]) and manual and automatic designation of important emails (Hardy [0083]), and that FLOSS teaches that displaying an email in a new tab is one of a plurality of ways of viewing an email in an email inbox user interface (See FLOSS pg. 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the messages are displayed in the display region of the tabs, the identifying of message content within the body of the message and storing a token associated with the identified message content in association with a messaging account profile of the first user, and message tab linked to the token of Hardy to include receiving, at the computing device within the main inbox window view, input directed to the message, the input comprising an instruction for opening the message within the inbox UI; extracting, via the computing device, message content within the body of the message; automatically generating, via the computing device, a message tab associated with the message in response to receiving the input, the message tab being an interactive interface element displayable in the inbox UI, the interface element comprising functionality for switching from the main inbox window view to a tabbed window view when selected; and modifying, via the computing device, the inbox UI to display the message tab in the inbox UI, as taught by FLOSS.

One would have been motivated to make such a modification so that you can have many emails open in tabs (FLOSS pg. 3).

In the interpretation that “extracting, via the computing device, message content within the body of the message;” includes a content detection, determination, identification or extraction mechanism or algorithm, other than the extraction taught by Hardy and FLOSS above, the combination of Hardy and FLOSS may not explicitly disclose:
extracting, via the computing device, the message content within the body of the message;

Domenico teaches:
receiving, at a computing device, a message addressed to a first user comprising ((receiving), a multiple note received from another user [0034])
content included in a body of the message provided by a second user; (A body of the multiple note 320 is formed by a series of N basic notes (for example N=4) that have been embedded in the message; each basic note consists of a title 330 and a body 335 (TITLEi and BODYi, respectively, with i=l ... N). [0023])
…
receiving, at the computing device… , input directed to the message, the input comprising an instruction for opening said message within [an] inbox UI; (a multiple note received from another user is selected and opened [0034])
extracting, via the computing device, message content within the body of the message; (the e-mail system interprets the formatting tags inserted in the multiple note.  [0034], basic notes 330,335 are inserted into a tabbed pane 345. [0025], Each panel 350 and the corresponding tab 355 are associated with a respective basic note 330,335. Particularly, the (visible) panel 350 consists of a scrollable area, which is used to display the title 330 and the body 335 of a selected basic note. [0027] Formatting tags are inserted into the multiple note, in order to organise its basic notes into a tabbed pane... the whole basic note is placed between the tags denoting the piece of information to be displayed in the respective panel [0033])
…
automatically generating, via the computing device, a message tab associated with the message in response to receiving the input, the message tab linked to the token, the message tab being an interactive interface element displayable in the inbox UI, the interface element comprising functionality for switching… to a tabbed window view when selected; and modifying, via the computing device, the inbox UI to display the message tab in the inbox UI. (Particularly, the tabbed pane is created at block 436. The corresponding tabs are displayed at block 439 (with the first one that is selected and put in the front line as a default), and the basic note associated with the first tab is displayed into the corresponding panel at block 439. [0034] Particularly, the (visible) panel 350 consists of a scrollable area, which issued to display the title 330 and the body 335 of a selected basic note [0027] Particularly, if the user wishes to view a different basic note, the corresponding tab is selected at block 445; proceeding to block 448, the panel associated with the selected tab is popped up and moved to the top of the stack (so as to display the corresponding basic note). [0035] The user of the computer selects the basic note 330,335 to view by simply clicking with the mouse on the corresponding tab 355. For example, if the user selects the tab 355 denoted with ID3, this tab is moved in the front line and the corresponding panel 350 (TITLE3 and BODY3) is made visible, as shown in the figure [0028])

Given that Hardy teaches that the user can use the menu option screen (not shown) to control how messages are displayed in each of the message display regions and optionally which fields are shown (Hardy [0069]) the user can use a menu option (not shown) to specify rules for the fashion in which the important messages are listed in the message display region (Hardy [0072]) and manual and automatic designation of important emails (Hardy [0083]), and that FLOSS teaches that displaying an email in a new tab is one of a plurality of ways of viewing an email in an email inbox user interface (See FLOSS pg. 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the messages are displayed in the display region of the tabs of Hardy, as combined with FLOSS, to include extracting, via the computing device, the message content within the body of the message, as taught by Domenico.

One would have been motivated to make such a modification because it makes it easier to control the multiple note, particularly when the number of basic notes is high (even if its use with any number of basic notes is contemplated and within the scope of the invention) (Domenico [0038]), and so that user may easily select and read any desired basic note (Domenico [0039]) with a graphic object that is particularly effective, simple, and user-friendly. (Domenico [0049])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Hardy teaches:
receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, (See FIG. 9, To access a message display region that is associated with a set of designation criteria and is not currently shown, the user can select the corresponding tab… the user can select the tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504 [0080])
switching comprising displaying the… message content in the tabbed window view. (See Fig. 9, the user can select the tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504 [0080])

Hardy may not explicitly disclose displaying the extracted message content in the tabbed window view. (emphasis added)

In the interpretation that “extracting, via the computing device, message content within the body of the message” includes identifying message content to be opened for display within a dedicated tab, FLOSS teaches:
receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, switching comprising displaying the extracted message content in the tabbed window view. (See pgs. 3-4, user input received to view tabbed window view of email for "Vacation pictures" with body of the message displayed in the tabbed view)

Given that Hardy teaches that the user can use the menu option screen (not shown) to control how messages are displayed in each of the message display regions and optionally which fields are shown (Hardy [0069]) the user can use a menu option (not shown) to specify rules for the fashion in which the important messages are listed in the message display region (Hardy [0072]) and manual and automatic designation of important emails (Hardy [0083]), and that FLOSS teaches that displaying an email in a new tab is one of a plurality of ways of viewing an email in an email inbox user interface (See FLOSS pg. 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the messages are displayed in the display region of the tabs of Hardy to include receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, switching comprising displaying the extracted message content in the tabbed window view, as taught by FLOSS.

One would have been motivated to make such a modification so that you can have many emails open in tabs (FLOSS pg. 3).

In the interpretation that “extracting, via the computing device, the message content within the body of the message;” includes a content detection, determination, identification or extraction mechanism or algorithm, other than the extraction taught by Hardy and FLOSS above, Domenico teaches:
receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, switching comprising displaying the extracted message content in the tabbed window view. (Particularly, if the user wishes to view a different basic note, the corresponding tab is selected at block 445; proceeding to block 448, the panel associated with the selected tab is popped up and moved to the top of the stack (so as to display the corresponding basic note). [0035] The user of the computer selects the basic note 330,335 to view by simply clicking with the mouse on the corresponding tab 355. For example, if the user selects the tab 355 denoted with ID3, this tab is moved in the front line and the corresponding panel 350 (TITLE3 and BODY3) is made visible, as shown in the figure [0028]))

Given that Hardy teaches that the user can use the menu option screen (not shown) to control how messages are displayed in each of the message display regions and optionally which fields are shown (Hardy [0069]) the user can use a menu option (not shown) to specify rules for the fashion in which the important messages are listed in the message display region (Hardy [0072]) and manual and automatic designation of important emails (Hardy [0083]), and that FLOSS teaches that displaying an email in a new tab is one of a plurality of ways of viewing an email in an email inbox user interface (See FLOSS pg. 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the messages are displayed in the display region of the tabs of Hardy, as combined with FLOSS, to include receiving, at the computing device, input to view the tabbed window view, the received input being entered respective to the displayed message tab within the modified inbox UI; and automatically switching, via the computing device, a view of the modified inbox UI from the main inbox window view to the tabbed window view in response to the received input, switching comprising displaying the extracted message content in the tabbed window view, as taught by Domenico.

One would have been motivated to do so make such a modification because it makes it easier to control the multiple note, particularly when the number of basic notes is high (even if its use with any number of basic notes is contemplated and within the scope of the invention) (Domenico [0038]), and so that user may easily select and read any desired basic note (Domenico [0039]) with a graphic object that is particularly effective, simple, and user-friendly. (Domenico [0049])

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Hardy, as modified, teaches:
automatically switching causing the tabbed window view to be displayed overlaying the main inbox window view. (See FIG. 9, the user can select the tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504 [0080])

FLOSS also teaches:
automatically switching causing the tabbed window view to be displayed overlaying the main inbox window view. (See pgs. 3 and 4, user input received to view tabbed window view of email for "Vacation pictures" with body of the message displayed in the tabbed view, which is overlaid on the main inbox view shown in FIG. 3)

Therefore, combining Hardy, FLOSS and Domenico would meet the claim limitations for the same reasons as set forth in Claim 2.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Hardy, as modified, teaches:
automatically generating a message tab further comprising: automatically generating, by the computing device, a main inbox tab comprising functionality for actively viewing the main inbox window view when selected. (See FIG.s 5 and 9, tab 502 displayed for selection for actively viewing the inbox window comprising display regions 302 and 304 [0079] and [0080])

FLOSS also teaches:
automatically generating a message tab further comprising: automatically generating, by the computing device, a main inbox tab comprising functionality for actively viewing the main inbox window view when selected. (See pgs. 3-4, main inbox tab “Inbox – floss.reader1@gmx.com” is automatically generated for actively viewing the main inbox window view when selected.)

Therefore, combining Hardy, FLOSS and Domenico would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Hardy, as modified, teaches:
modifying the inbox UI further comprising: modifying, via the computing device, the inbox UI to display the message tab and the main inbox tab in the inbox UI. (See FIG.s 5 and 9, tab 502 displayed for selection for actively viewing the inbox window comprising display regions 302 and 304, and tabs 504 and 506 for viewing message display region that corresponds with the set of designation criteria that is associated with the selected tab [0079] and [0080])

FLOSS also teaches:
modifying the inbox UI further comprising: modifying, via the computing device, the inbox UI to display the message tab and the main inbox tab in the inbox UI. (See pg. 4, main inbox tab “Inbox – floss.reader1@gmx.com” and tab for “Vacation pictures” are both displayed in the inbox UI)

Therefore, combining Hardy, FLOSS and Domenico would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Hardy, as modified, teaches:
the received input comprising an instruction for opening the message within the inbox UI is from the first user. (the user can highlight the message of interest by moving a cursor on the message via the thumbwheel 310 and pressing a designated key from the keyboard 116 typically referred to as a hot key... identify the message of interest as an important message, at which point it will then be displayed in the first message display region 302 in an ordered list based on some attribute such as the date that the message was received. These techniques for designating a message as an important message are examples of manual technique [0066])

FLOSS also teaches:
the received input comprising an instruction for opening the message within the inbox UI is from the first user. (See Pages 3 and 4, Double-click on the email that you want to view. Thunderbird will open the email in a new tab. E.g. pg. 4 shows "Vacation Pictures" email in newly generated tab embedded in the inbox UI that a user can interact with to switch between the email in the tab and the inbox via the tabs, see also pg. 5, right click on email and select "Open Message in New Tab" from menu; See FIG. 4, user input received to view tabbed window view of email for "Vacation pictures" with body of the message displayed in the tabbed view)

Therefore, combining Hardy, FLOSS and Domenico would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Hardy, as modified, teaches:
the received input comprising an instruction for opening the message within the inbox UI is automatically generated based on an analysis of the message. (See FIG.s 7, 8, 10 and 11, scan through the messages in the inbox to automatically designate the important messages and then display the messages in the corresponding message display region [0078] and searches for messages that satisfy each set of designation criteria that have been specified by the user, designates these messages as important messages and keeps track of which message display region each important message belongs to, displays the located important messages for each set of designation criteria in the corresponding message display region [0083])

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Hardy, as modified, teaches:
analyzing, by the computing device, the content extracted from the message, the analysis comprising determining whether the extracted content satisfies a criteria for automatically opening the message. (See FIG.s 7, 8, 10 and 11, scan through the messages in the inbox to automatically designate the important messages and then display the messages in the corresponding message display region [0078] and searches for messages that satisfy each set of designation criteria that have been specified by the user, designates these messages as important messages and keeps track of which message display region each important message belongs to [0083])

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Hardy, as modified, teaches:
the criteria comprising information associated with the message selected from the group consisting of: type, category, timing, date, message sender identify, message recipient identity, geospatial data, social data, logical data and forma. (any criteria that can be searched on can be used to flag a message as important (i.e. particular sender(s), particular recipient(s), time of day, message service, priority, text in the body of the message, whether there are attachments or the types of attachments, and the like [0077])

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Hardy, as modified, teaches:
detecting, via the computing device, activity related to the inbox that corresponds to the criteria defined by the token; and (along with setting designation criteria for automatically marking messages as important, an expiry time (not shown) can also be set by the user to a certain period of time, such as four days for example, on an important message identified according to the designation criteria. After the time period associated with the important message has expired, the important message can be automatically moved to the second message display region or alternatively deleted if so desired and specified by the user. [0084], In at least some cases, as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 or even deleted if configured in this fashion by the user. [0071])
automatically deleting, via the computing device, based on the detected activity, the displayed message tab within the main inbox window view. (as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 or even deleted if configured in this fashion by the user. [0071] tab 504 in which case the message display region 302 is replaced with the message display region that corresponds with the set of designation criteria that is associated with the tab 504. In an alternative embodiment, the tab can be displayed if the corresponding message display region contains messages. [0080])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Hardy, as modified, teaches:
the message in the user's inbox is automatically deleted along with the displayed message tab's deletion. (as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and... even deleted if configured in this fashion by the user. [0071])

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Hardy, as modified, teaches:
the message in the user's inbox remains in the inbox UI after the displayed message tab's deletion. (as time passes by, the time sensitive messages can be removed from the first message display region. For example, when the date and time for a calendar event has expired, the calendar event can be removed from the first message display region 302 and be displayed in the second message display region 304 [0071])

Regarding Claim 13, Hardy teaches:
A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions (See FIG.s 1, 5 and 8-11, memory 108, RAM 108, and computer-readable media [0088])
that when executed by a processor associated with a computing device perform a method comprising: (See FIG. 1, microprocessor 102 and mobile device 100 [0088])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Claim 14 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 13 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 13 is incorporated.
Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 17, the rejection of Claim 13 is incorporated.
Claim 17 is substantially the same as Claim 10 and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Claim 18 is substantially the same as Claim 11 and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 13 is incorporated.
Claim 19 is substantially the same as Claim 19 and is therefore rejected under the same rationale as above.

Regarding Claim 20, Hardy teaches
A computing device comprising: (See FIG.s 1, 5 and 8-11)
a processor; and (See FIG. 1, microprocessor 102 [0088])
a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: (See FIG. 1. memory 108, RAM 108, and computer-readable media [0088])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cruz Moreno et al. (US 20110314407 A1) - Custom visualizations in tab groups, including a configuration interface portion 500 in which a user may manipulate a tab insertion and removal criteria section 510 to edit an insertion and hiding criteria for deciding which tabs to hide when there are too many tabs to be viewed simultaneously in the tab group element and how to insert the tabs.

Gulik (US 20150100644 A1) – Email frequency and consolidation assistant including new email message is displayed under tab while the remaining messages are displayed in the remaining tabs.

Kunz (US 20100274628 A1) – Advertisement coordination including relevant ad is displayed in tabbed window view

O'neil et al. (US 20040224662 A1) - Third party content providers or advertisers to send a message with certain information to the multiple access internet portal and have the messages provided to the wireless devices

Sauve et al. (US 20060230356 A1) – System and method for selecting a tab within a tabbed browser.

Schreiner et al. (US 20090327947 A1) - Tab management in a user interface window

Canfield et al. (US 7370277 B1) - Email interface having an informational tool tip 

Coleman et al. (US 8793591 B1) - Presentation of messages in multi-sectioned views

Padveen et al. (US 20100268585 A1) - Injection advertising technology

Suave et al. (US 20060230356 A1) - System and Method for selecting a tab within a tabbed browser

Moore et al. (US 20070067733 A1) - Browser tab management

Singh (US 20080005686 A1) - Methods, systems, and computer program products for grouping tabbed portion of a display object based on content relationships and user interaction levels

LeVasseur et al. (US 20070005717 A1) - Electronic mail system with functionality for senders to control actions performed by message recipients

Gilad et al. (US 20150185973 A1) - Systems and methods for clustering electronic messages, including message tabs

Broder et al. (US 20130290710 A1) - System and method for cloud-based electronic communication vault, including separate tabs within a user's email inbox

Chakra et al. (US 20120173632 A1) - Email history handler that chooses history segments to include with a communication reply, including tabbed conversations

Kim et al. (US 20070283039 A1) - Mail application with integrated text messaging functionality, including tabs for accessing one of a plurality of conversations

Rothman et al. (US 8903931 B1) - Methods for generating e-mail message interfaces, including tabs with message preview elements that include extracted portions of email messages.

Mishra (US 20150033141 A1) - System and method for providing an interactive message inbox, including extracting identified first content from message content; and facilitating display of said first content in an inbox associated with a user

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179